Citation Nr: 1413190	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the claimant may be recognized as the Veteran's surviving spouse for VA death benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He died in August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.

The appellant's March 2010 substantive appeal included a request to testify at a Board hearing.  A Board videoconference hearing was scheduled in January 2012, but the appellant failed to report.  She has not requested that the hearing be rescheduled, nor has she presented good cause for rescheduling.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in September 2007.

2.  Prior to September 2007, the appellant and the Veteran had not formed either a common-law marriage or a deemed valid marriage.

3.  The Veteran died in August 2008.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes are not met.  38 C.F.R. §§ 3.1(j), 3.52, 3.54 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As discussed below, the appellant has not alleged facts that meet the legal criteria for the benefit sought; even accepting all of the facts alleged by the appellant, her claim must be denied as a matter of law.  For this reason, the law as mandated by statute, and not the evidence, is dispositive of this appeal.  Thus, VCAA notice is not applicable.

With regard to VA's duty to assist a claimant, the record shows that the appellant has not pointed to any additional evidence pertinent to the underlying issue which may be available.  For these reasons, the Board concludes that no further notification or development of evidence is required.

Legal Criteria, Factual Background, and Analysis

The appellant in this case seeks recognition as the Veteran's surviving spouse in order to obtain VA death benefits.  The essential facts in this case are not in dispute.  The appellant and the Veteran were married in September 2007 and the Veteran died in August 2008.  The appellant argues that she is entitled to various VA death benefits on the basis of her relationship to the Veteran.

The Board first acknowledges that there is nothing of record to suggest that the September 2007 marriage was not valid under the laws of Louisiana, which is where the parties resided at the time of the marriage.  See 38 C.F.R. § 3.1(j).  However, laws and regulations applicable to VA death benefits impose other requirements before a claimant may be entitled to death benefits as a surviving spouse of a veteran.  See 38 C.F.R. § 3.54.  For purposes of this case, the underlying reason that the appellant is not entitled to VA death benefits is that she was not married to the Veteran for one year prior to his death.  The Board notes that possible exceptions under the regulation are not shown in this case.  Specifically, there is no showing or assertion that there was a child born as a result of the relationship between the appellant and the Veteran.  Additionally, there is no showing or assertion that the relationship between the appellant and the Veteran began within 15 years of the Veteran's service.

In sum, in the context of the September 2007 ceremonial marriage, the RO has found that entitlement to death benefits is not warranted because the appellant was not married to the Veteran for one year prior to his death.  This is the outcome dictated by 38 C.F.R. § 3.54.  The Board now turns to consideration of other possible avenues of showing marriage for VA death benefit purposes.

The Board first takes administrative notice of the fact that common law marriages are not recognized by Louisiana.  This avenue for showing that a marriage existed more than one year prior to the Veteran's death is therefore not available to the appellant.

The other avenue to be considered is whether there was a deemed valid marriage under 38 C.F.R. § 3.52.  This regulation provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.

After reviewing all of the pertinent evidence in this case, the Board finds that the preponderance of such evidence is against a finding of a 'deemed valid' marriage.  The Board is simply unable to find any persuasive evidence that the Veteran and the appellant ever attempted to marry prior to the September 2007 ceremony.  Although the appellant testified in her April 2009 statement that she and the Veteran lived together since July 2007, there is nothing to suggest that the Veteran and the appellant ever believed they were married to begin with, including by common law marriage.  There is nothing in these records to show that the Veteran or the appellant identified or referred to themselves as husband and wife prior to September 2007.

The Board does not find incredible the appellant's assertion of cohabitation with the Veteran since July 2007, prior to the September 2007 marriage.  However, the preponderance of the evidence is against a finding that they in fact attempted a marriage (by common law) which might fit within the criteria for a 'deemed valid' marriage.  The appellant, in seeking VA benefits, may allege such an attempted marriage, but there is no persuasive evidence (either by words or actions) that the Veteran ever believed that he was in a common law marriage to the appellant prior to the September 2007 marriage ceremony.

The appellant presents equitable arguments that she should be recognized as the Veteran's surviving spouse for purposes of gaining eligibility to VA benefits.  The appellant describes, in her April 2009 written statement (and reiterated in a March 2014 brief from her representative), that the Veteran learned that he had lung cancer shortly after they were married and that the marriage was made unfortunately short by his declining health and death.  These facts are credible and corroborated by other evidence of record; the Board does not doubt that the Veteran and the appellant intended to remain married and that their caring relationship would have continued but for his death.  The appellant also alleges, in her March 2010 written statement (and reiterated in a March 2014 brief from her representative), that the Veteran would have lived longer had he received more prompt medical treatment.  The issue before the Board does not reach any questions concerning the details of the Veteran's medical treatment; regardless of the appellant's concerns regarding the medical care, such contentions provide no basis for recognizing the appellant as the Veteran's surviving spouse under the applicable law.

The appellant's arguments and the law have been considered in the most favorable light possible, but for the reasons described below, the status sought as the Veteran's surviving spouse is precluded by law.  The Board sympathizes with the appellant, who was married to the Veteran for nearly the required term of one year; the Board sympathizes with her loss and understands her belief that she should be recognized as the surviving spouse of the Veteran.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


